                           Case 3:15-cv-01749-L-AGS Document 219 Filed 06/14/19 PageID.3395 Page 1 of 4



                             1 Michael R. Matthias (SBN 57728)
                               mmatthias@bakerlaw.com
                             2 BAKER & HOSTETLER LLP
                               11601 Wilshire Boulevard, Suite 1400
                             3 Los Angeles, CA 90025-0509
                               Telephone: 310-820-8800
                             4 Facsimile: 310-820-8859
                             5 Carl W. Hittinger (pro hac vice)
                               chittinger@bakerlaw.com
                             6 Jeffry W. Duffy (pro hac vice)
                               jduffy@bakerlaw.com
                             7 Tyson Y. Herrold (pro hac vice)
                               therrold@bakerlaw.com
                             8 Jeanne-Michele Mariani (pro hac vice)
                               jmariani@bakerlaw.com
                             9 BAKER & HOSTETLER LLP
                               2929 Arch Street
                            10 Cira Centre, 12th Floor
                               Philadelphia, PA 19104-2891
                            11 Telephone: 215-568-3100
B AKER & H OSTE TLER LLP




                               Facsimile: 215-568-3439
   A TTORNEYS AT L AW




                            12
                               Attorneys for Defendant
                            13 Alon USA Energy, Inc.
                            14
                                                    IN THE UNITED STATES DISTRICT COURT
                            15
                                                      SOUTHERN DISTRICT OF CALIFORNIA
                            16
                                 PERSIAN GULF INC.,                                     Case No.: 3:15-cv-01749-L-AGS
                            17
                                               Plaintiff                                Lead Case No.: 18-cv-01374-L-AGS
                            18                                                          (Consolidated with Case No. 3:18-
                                      v.                                                cv-01377-L-AGS)
                            19
                               BP WEST COAST PRODUCTS LLC,                              NOTICE OF ALON USA
                            20 et al.,                                                  ENERGY INC.’S MOTION AND
                                                                                        MOTION TO COMPEL
                            21                 Defendants                               PLAINTIFFS TO ANSWER
                                                                                        ALON’S DECEMBER 19, 2018
                            22                                                          INTERROGATORIES
                                 RICHARD BARTLETT, et al.,
                            23                                                          Date: August 1, 2019
                                               Plaintiffs
                            24                                                          Time: 4:00 PM
                                      v.
                            25                                                          Courtroom: 5C
                               BP WEST COAST PRODUCTS LLC,
                            26 et al.,
                            27                 Defendants
                            28
                                           NOTICE OF ALON USA ENERGY INC.’S MOTION AND MOTION TO COMPEL PLAINTIFFS TO RESPOND TO ALON’S
                                                                                           INTERROGATORIES; CASE NO.: 3:15-CV-01749-L-AGS;
                                                                                                              CASE NO.: 18-CV-01374-L-AGS
                           Case 3:15-cv-01749-L-AGS Document 219 Filed 06/14/19 PageID.3396 Page 2 of 4



                             1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                             2         PLEASE TAKE NOTICE that on August 1, 2019 at 4:00 p.m., in the above-
                             3   entitled court located at 221 West Broadway, San Diego, CA 92101, Courtroom
                             4   5C, Defendant Alon USA Energy Inc., respectfully moves the Court for an order
                             5   compelling Plaintiffs Persian Gulf Inc., Richard Bartlett, Kristine Snyder, Joshua
                             6   Ebright, Paul Lee, and David Rinaldi to answer Alon’s interrogatories 2, 3, 4, 5, 7,
                             7   and 8. This motion is made and based on this Notice of Motion, the Memorandum
                             8   of Points and Authorities filed herewith, the exhibits attached thereto, and on such
                             9   oral and documentary evidence as may be presented at the hearing of this motion.
                            10
                            11
B AKER & H OSTE TLER LLP




                                  Dated:        June 14, 2019                     BAKER & HOSTETLER LLP
   A TTORNEYS AT L AW




                            12
                            13                                                    By: /s/ Carl W. Hittinger
                                                                                      CARL W. HITTINGER
                            14                                                        JEFFRY W. DUFFY
                                                                                      TYSON Y. HERROLD
                            15                                                        JEANNE-MICHELE MARIANI
                                                                                      MICHAEL R. MATTHIAS
                            16
                                                                                        Attorneys for Defendant
                            17                                                          ALON USA ENERGY, INC.
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
                                                                                  -2-
                                           NOTICE OF ALON USA ENERGY INC.’S MOTION AND MOTION TO COMPEL PLAINTIFFS TO RESPOND TO ALON’S
                                                                                           INTERROGATORIES; CASE NO.: 3:15-CV-01749-L-AGS;
                                                                                                             CASE NO.: 3:18-CV-01374-L-AGS
                           Case 3:15-cv-01749-L-AGS Document 219 Filed 06/14/19 PageID.3397 Page 3 of 4



                             1                          MEET AND CONFER CERTIFICATE
                             2         Pursuant to Federal Rule of Civil Procedure 37(a)(1), Alon USA Energy
                             3   Inc., met and conferred with Plaintiffs in a good faith attempt to resolve the issues
                             4   in this motion before requesting court action.
                             5
                             6                                                          By: /s/ Carl W. Hittinger
                             7                                                          CARL W. HITTINGER

                             8                                                          Attorney for Defendant
                             9                                                          ALON USA ENERGY, INC.

                            10
                            11
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                            12
                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
                                                                                 -3-
                                          NOTICE OF ALON USA ENERGY INC.’S MOTION AND MOTION TO COMPEL PLAINTIFFS TO RESPOND TO ALON’S
                                                                                          INTERROGATORIES; CASE NO.: 3:15-CV-01749-L-AGS;
                                                                                                            CASE NO.: 3:18-CV-01374-L-AGS
                           Case 3:15-cv-01749-L-AGS Document 219 Filed 06/14/19 PageID.3398 Page 4 of 4



                             1                                CERTIFICATE OF SERVICE
                             2         I hereby certify that on June 14, 2019, I electronically transmitted the
                             3   document identified below to the Clerk’s Office using the CM/ECF System for
                             4   filing and transmittal of a Notice of Electronic Filing to all counsel in this matter,
                             5   all counsel being registered to receive electronic filings:
                             6    NOTICE OF ALON USA ENERGY INC.’S MOTION AND MOTION TO
                             7     COMPEL PLAINTIFFS TO ANSWER ALON’S DECEMBER 19, 2018
                                                    INTERROGATORIES
                             8
                             9                                                          By: /s/ Carl W. Hittinger
                                                                                        CARL W. HITTINGER
                            10
                                                                                        Attorney for Defendant
                            11                                                          ALON USA ENERGY, INC.
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                            12
                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
                                                                                 -4-
                                          NOTICE OF ALON USA ENERGY INC.’S MOTION AND MOTION TO COMPEL PLAINTIFFS TO RESPOND TO ALON’S
                                                                                          INTERROGATORIES; CASE NO.: 3:15-CV-01749-L-AGS;
                                                                                                            CASE NO.: 3:18-CV-01374-L-AGS
